DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-12, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu et al. (US 2015/0293255 A1).
Regarding claim 1, Qiu discloses a method (Fig. 1, Fig. 13) comprising:
Placing a rock sample ([0029]-[0030], see: calcite) within an interior volume of a measurement cell (Fig. 1, see: horizontal well 112, which is formed to encompass a downhole formation having rocks comprising the calcite), wherein two or more electrodes are disposed in the interior volume of the measurement cell (Fig. 13, see: 1302; [0031], see: resistivity tool 100 disposed in the treatment zone 101 and 102 of the horizontal well 112, and has sensitive region between a transmitter antennae and a receiver antenna);
introducing a reactive fluid into the interior volume of the measurement cell (Fig. 13, see: 1304; [0034], see: acid is injected into the borehole at high pressure);
reacting the rock sample with the reactive fluid, in the interior volume of the measurement cell, wherein reacting the rock sample with the reactive fluid results in a change in an ion concentration in the reactive fluid in the interior volume of the measurement cell (Fig. 13, see: 1304; [0029]-[0030], see: as a result, the concentrations of different ionic species, which control the resistivity, vary as a function of radial distance); and
measuring resistivity of the reactive fluid in the interior volume of the measurement cell using the two or more electrodes, wherein the resistivity of the reactive fluid is dependent on reaction of the rock sample with the reactive fluid and wherein the resistivity is proportional to the ion concentration in the reactive fluid (Fig. 13, see: 1306; [0029]-[0030], see: as a result, the concentrations of different ionic species, which control the resistivity, vary as a function of radial distance).
Regarding claim 4, Qiu further discloses determining conductivity of the reactive fluid in the interior volume of the measurement cell using the measurement of resistivity of the reactive fluid in the interior volume of the measurement cell (Fig. 4-8; [0038], see: the instantaneous fluid conductivity is a function of the volume fraction and resistivity of the acid).
Regarding claim 5, Qiu further discloses monitoring the reaction between the rock sample and the reactive fluid and determining one or more reaction rates and/or diffusion constants ([0061], see: average rate of growth of the wormhole can be measured).
Regarding claim 6, Qiu further discloses designing a downhole stimulation treatment using the one or more reaction rates and/or diffusion constants ([0062], see: moving the resistivity tool along the length of the borehole as a function of time if the rate of growth of the wormhole is slow enough that not having the tool at the same location does not corrupt the measurements).
Regarding claim 8, Qiu further discloses the reactive fluid is selected from a group consisting of: acid sources, delayed acid sources, chelating agents, and combinations thereof [0001].
Regarding claim 9, Qiu further discloses the reactive fluid comprises a delayed acid source [0001].
Regarding claim 10, Qiu further discloses the reactive fluid is selected from a group consisting of: viscoelastic surfactants and fluid loss additives [0001].
 monitoring changes in the resistivity of the reactive fluid in the interior volume of the measurement cell as the reactive fluid reacts with the rock sample (Fig. 13, see: make resistivity measurements within the volume of the horizontal well with the resistivity tool before, during, and/or after the chemical stimulation operations).
Regarding claim 12, Qiu further discloses the changes in the resistivity of the reactive fluid are monitored in real time (Fig. 13, see: make resistivity measurements with the resistivity tool before, during, and/or after the chemical stimulation operations).
Regarding claim 15, Qiu further discloses determining one or more reaction rates and/or diffusion constants from the changes in the resistivity of the reactive fluid ([0061], see: average rate of growth of the wormhole can be measured).
Regarding claim 16, Qiu further discloses designing a downhole stimulation treatment from the one or more reaction rates and/or diffusion constants ([0062], see: moving the resistivity tool along the length of the borehole as a function of time if the rate of growth of the wormhole is slow enough that not having the tool at the same location does not corrupt the measurements).

Claim(s) 1, 8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarma et al. (VARIATION OF ELECTRICAL RESISTIVITY OF RIVER SANDS, CALCITE, AND QUARTZ POWDERS WITH WATER CONTENT).
Regarding claim 1, Sarma discloses a method (pg. 470-471/METHOD OF MEASUREMENT) comprising:
(see: river sands, calcite, and quartz placed in soil cell and watch glass), wherein two or more electrodes are disposed in the interior volume of the measurement cell (see: two platinum electrodes);
introducing a reactive fluid into the interior volume of the measurement cell; reacting the rock sample with the reactive fluid in the interior volume of the measurement cell, wherein reacting the rock sample with the reactive fluid results in a change in an ion concentration in the reactive fluid in the interior volume of the measurement cell (see: hydrochloric acid, water); and
measuring resistivity of the reactive fluid in the interior volume of the measurement cell using the two or more electrodes, wherein the resistivity of the reactive fluid is dependent on reaction of the rock sample with the reactive fluid, and wherein the resistivity of the reactive fluid is proportional to the ion concentration in the reactive fluid (see: resistivity measurements).
Regarding claim 8, Sarma further discloses the reactive fluid is selected from a group consisting of: acid sources, delayed acid sources, chelating agents, and combinations thereof (see: hydrochloric acid, water).
Regarding claim 11, Sarma further discloses monitoring changes in the resistivity of the reactive fluid in the interior volume of the measurement cell as the reactive fluid reacts with the rock sample (Fig. 1-5, see: resistivity monitoring with increasing saturation).
Regarding claim 12, Sarma further discloses the changes in the resistivity of the reactive fluid are monitored in real time (Fig. 1-5, see: resistivity monitoring with increasing saturation).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2015/0293255 A1), in view of IC Controls (Conductivity Theory and Measurement, Technical Notes, Issue 4-1).
Regarding claims 2 and 3, Qiu further discloses determining the conductivity of the reactive fluid using the resistivity measurements (see: rejection of Claim 4 above).
Qiu does not explicitly disclose using the instantly recited equation to calculate the conductivity of the reactive fluid based on the resistivity measurements.
IC Controls teaches the relationship between conductivity and resistivity comprising the following formula:

    PNG
    media_image1.png
    49
    314
    media_image1.png
    Greyscale

wherein Kcell is the cell constant, typically in the range 0.01/cm to 50/cm; R is the measured resistance; α is the temperature compensation factor, and T is the measured temperature of the sample (pg. 1-2/Conductivity Terminology and Formulas).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to obtain the details of the conductivity calculation missing from the primary reference by using a literature search, or other known references such as IC Controls.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2015/0293255 A1), in view of Conway et al. (A Comparative Study of .
Regarding claim 7, Qiu does not explicitly disclose the rock sample is configured on a device that rotates the rock sample at a user defined angular velocity.
Conway teaches an analogous method of monitoring reaction kinetics between acid (HCl) and limestone (CaCO3) (pg. 2/Formula (4)) using a diaphragm cell and rotating disk to quantify diffusivity (pg. 2-3/Diffusivity Measurements).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a diaphragm cell and rotating disk into the wellbore tool and the method steps of determining diffusivity into the chemical stimulation operations disclosed by Qiu, as taught by Conway, since quantifying diffusivity is a key step for successful acid fracturing design (Conway: pg. 1/Abstract) and such a modification would have accurately determined the diffusion coefficient, thereby provided for the improved accuracy of the reaction rate calculations (Conway: pg. 1-2/Importance of Diffusivity).



Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.
Qiu explicitly discloses the steps of chemical stimulation and resistivity measurements being performed "in the wellbore" (Fig. 13). Qiu explicitly discloses acid reacting with the solid material at the pore wall [0029]. As the solid material at the pore wall is within the boundaries of the wellbore, it is position of the Examiner that the step of forming the wellbore and thereby exposing/positioning the CaCo3 disposed on the walls of the wellbore to the interior volume of the wellbore is analogous to "placing a rock sample within an interior volume of a measurement cell".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/           Primary Examiner, Art Unit 1797